Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 30, 2017

The Court of Appeals hereby passes the following order:

A18A0109. JAVARIS COMPTON v. THE STATE.

      In February 2014, Javaris Compton pled guilty to armed robbery and was
sentenced to 20 years, to serve 15 in confinement and the remainder on probation.
Later that year, he filed a pro se motion to modify his sentence, which the trial court
denied. In June 2017, he filed a pro se notice of appeal indicating his wish to appeal
his judgment of conviction. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the trial court order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Compton’s notice of appeal, filed
more than three years after entry of his judgment of conviction, is not timely.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/30/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.